*1307OPINION.
Love:
The taxpayer is evidently under the impression that, because in recent years the patents in question have become valuable, they had a value in the year 1912, when they were acquired by the taxpayer. For the purpose of computing invested capital, we are interested only in the cash value of the patents at the time of their acquisition. The taxpayer has not furnished us any factors upon which we can determine these values, and hence we must sustain the-Commissioners determination.
Order of redetermination will be entered on 15 days’ notice, vmder-Rule 50.